Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei(CN103859555A)
	Regarding claims 1,2,8, Pei teaches a method for manufacturing peeled nuts, comprising(bottom p.1-top of p.2)
	Freezing shelled raw walnuts rapidly in liquid nitrogen which has a temperature of -196C
	Rehydraring the walnut in an aqueous solution of vitamin C at 18 to 25C for 60 to 90s
	Peeling off thin seed coats from the frozen nuts through an agitating process(ultrasonic and shock treatment) so that reattachment of the thin seed coats to the thin seed coated-peeled nuts does not occur. 
	Obtaining the peeled nuts
	Separating and removing the thin seed coats from the nuts. 
Pei teaches that the separating process is done after rehydration of the frozen walnuts and does not specifically teach that it is done at -15C or lower. However, since the temperature of liquid nitrogen at -196C is well below the claimed temperature of -15C or lower, one of ordinary skill in the art would expect that the frozen nut would still be at a temperature of -15C or lower after a brief hydration step of only 60-90s. 
Pei teaches that the nuts are not cracked or damaged throughout the process(example 1). 

Claim(s) 1,2,4,6,7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berlein(WO2001062110) in view of Murai(US 6530976)
Regarding claims 1,2, Berlein teaches a method for manufacturing peeled nuts, comprising
	Freezing raw cashews with shells rapidly in liquid nitrogen which has a temperature of -196C
	Removing the shells by mechanical vibration(p.11, line 3-11)
	Peeling off thin seed coats from the frozen nuts by treating with a gas such as ozone, which would cause agitation of the nuts(p.11, line 20-p.12, line 1). Berlein teaches that the nuts are recovered as a whole kernel without cracking(example 1).
	Separating and removing the thin seed coats from the nuts(seed coats are separated from the nuts) (p.11, line 20-p.12, line 1).
	Obtaining the peeled nuts(example 1)
Berlein teaches treating the nuts with thin seed coats with ozone which would remove the thin seed coats but does not specifically state that the temperature is -15C or lower during the separating step.  However, Murai teaches a method of storing ozone in which it is stored at a temperature of 0 to -80C for efficient storage purposes(abstract, paragraph 16). It would have been obvious to store the ozone in Berlein at a temperature of 0 to -80C as taught in Murai for efficiency. 
Regarding claim 4,6, Berlein teaches that the peeling off and the separation of the seed thin seed is performed in a state in which ozone is present (p.11, line 20-p.12, line 1), which is at a low temperature of 0 to -80C as made obvious by Murai. Berlein further teaches removing the outer shell with liquid nitrogen(example 1) but does not teach removing the seed coat with liquid nitrogen. However, since liquid nitrogen is already used to remove the outer shell and because both liquid nitrogen and ozone are at freezing temperatures, it would have been obvious to use liquid nitrogen to remove the seed coat after removal of the shell. This would simplify the process and save additional materials.
Regarding claim 7, Berlein does not specifically teach that separation of the nuts from the seed coats is performed by performing sorting based on a difference in size and/or a difference in specific gravity between the nuts and the peeling-off thing seed coats. However, Berlein teaches sizing of the nuts before subjecting them to cold treatment(p.10, line 13-16) Therefore, it would have been obvious to also use sizing methods in order to remove any pieces of seed coat that are still present during that processing step. 
Regarding claim 9, Berlein in view of Murai teaches freezing the raw material nuts with ozone and removing and separating the seed coats at a temperature of 0 to -80C (Berlein p.11, line 20-p.12, line 1). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berlein(WO2001062110) in view of Murai(US 2001/0022135) further in view of Foroutanaliabad(US 2008/0020108).

Berlein teaches removing shells with cryogen but does not specifically teach that the frozen nuts are agitated in a state in which ice grains or dry ice pellets are copresent with the nuts. However, Foroutanaliabad teaches a process of removing pistachio shells using a liquid nitrogen or dry ice-ethanol mixture(paragraph 24). Therefore, it would have been obvious to use dry ice pellets copresent with the nuts in order to remove shells and/or seed coats since Foroutanaliabad teaches that dry ice is a conventional cooling agent equivalent to liquid nitrogen that can be used to remove shells from nut products. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791